Case 2:19-cv-00168-JAD-DJA Document 37 Filed 09/06/19 Page 1 of 4




                                                          DJA
Case 2:19-cv-00168-JAD-DJA Document 37 Filed 09/06/19 Page 2 of 4
Case 2:19-cv-00168-JAD-DJA Document 37 Filed 09/06/19 Page 3 of 4
Case 2:19-cv-00168-JAD-DJA Document 37 Filed 09/06/19 Page 4 of 4




                            IT IS SO ORDERED.

                            DATED: September 9, 2019

                                          __________________________
                                          United States Magistrate Judge
